DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments filed 2/08/2022 have been fully considered but are moot in light of the amendments. 
Applicant argues (pg. 8-10) that none of the cited reference teach “adjust a slip amount threshold based on the selected in-use control mode; and control driving torques applied to said drive wheels in accordance with said in-use control mode, by decreasing one of said driving torques applied to said drive wheel whose slip amount is larger than said adjusted slip amount threshold”. The Examiner has introduced the Reynolds reference to teach the amended limitations. Please see the rejections set forth below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 2, 4, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (U.S Patent Publication No. 2018/0001887; hereinafter "Watanabe") in view of Ohashi et al. (U.S Patent Publication 2017/0182857; hereinafter “Ohashi”), further in view of Harrer (U.S Patent Publication No. 2016/0375883), further in view of Reynolds et al. (U.S Patent Publication No. 2012/0197506; hereinafter “Reynolds”). 

Regarding claim 1, Watanabe teaches a running control apparatus applied to a vehicle having four wheels including a front left wheel, a front right wheel, a rear left wheel, and a rear right wheel, comprising: 
a front left vehicle height sensor configured to detect a front left vehicle height which is a vehicle height at a position corresponding to said front left wheel (Watanabe [Fig. 3], [0029] the height sensors 28 a-d are connected to a suspension arm that connects the vehicle body and the wheels and detects a vehicle displacement between the arm and the body; [0040] height sensors outputs values of the vehicle height in the front and rear direction and left and right direction as detection values); 
a front right vehicle height sensor configured to detect a front right vehicle height which is a vehicle height at a position corresponding to said front right wheel (Watanabe [Fig. 3],[0029] height sensors 28 a-d); 
a rear left vehicle height sensor configured to detect a rear left vehicle height which is a vehicle height at a position corresponding to said rear left wheel (Watanabe [Fig. 3],[0029] height sensors 28 a-d); 
a rear right vehicle height sensor configured to detect a rear right vehicle height which is a vehicle height at a position corresponding to said rear right wheel (Watanabe [Fig. 3],[0029] height sensors 28 a-d); and
obtain slip amounts, each of which is a slip amount of each of drive wheels among said four wheels (Watanabe [0020] obtain side slip based on detecting rotation difference of the respective wheels based on wheel sensors);
select, as an in-use control mode, one of predetermined control modes each of which corresponds to a type of road surfaces, based on said road surface warp degree and at least one of said slip amounts of said drive wheels (Watanabe [0041] the CPU detects if the vehicle is in a slipping state based on the difference in the wheel speeds, wherein if the calculated value indicating the slip state exceeds the threshold, the vehicle is determined to be on the off-road; [0044] inclination amount (warp degree) detected based on the detected height, and the control mode is switched based on the inclination amount which determines if the vehicle is traveling off-road (road type)).
Yet, Watanabe does not teach a control unit configured to: calculate a road surface warp degree which is an absolute value of a difference between a first sum and a second sum, said first sum being a sum of said front left vehicle height and said rear right vehicle height, and said second sum being a sum of said front right vehicle height and said rear left vehicle height. 
However, in the same field of endeavor, Ohashi does teach a control unit configured to: calculate a road surface warp degree which is an absolute value of a difference between a first sum and a second sum, said first sum being a sum of said front left vehicle height and said rear right vehicle height, and said second sum being a sum of said front right vehicle height and said rear left vehicle height (Ohashi [0030] a warp amount Wp is an absolute value of a difference between the sum of the respective vehicle heights for one pair of the diagonally opposite wheels (front left, rear right, for example) and the sum of the respective vehicle heights for the other diagonally opposite wheels (front right, rear left, for example)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe’s invention of selecting the control mode by calculating a road surface warp degree based on the difference in sum of the heights, as taught by Ohashi, for the purpose of allowing the vehicle to pass through an uneven road (Ohashi [0006-0007]). 
While the combination of Watanabe and Ohashi does the switching of the mode depending on the threshold for the warp degree, Watanabe only teach the switching of the mode when the threshold is exceeded (Watanabe [0043-0044]), and does not teach when said control unit determines that a mode selection condition is satisfied, said mode selection condition being a condition to be satisfied at least when a first condition that said road surface warp degree is equal to or smaller than a road surface warp degree threshold is satisfied. 
However, in the same field of endeavor, Harrer does teach when said control unit determines that a mode selection condition is satisfied, said mode selection condition being a condition to be satisfied at least when a first condition that said road surface warp degree is equal to or smaller than a road surface warp degree threshold is satisfied (Harrer [0016] the ECU determines information on the road surface and the angle sensor, and if the angle sensor signals greater than or less than the predetermined threshold, the ECU will send a control signal to operate in the first mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe and Ohashi’s invention of adjusting the control mode and calculating the surface warp degree by changing the mode based on the threshold, as taught by Harrer, for the purpose of allowing the vehicle to react to different driving conditions (Harrer [0018]).
Yet, while Watanabe, Ohashi, and Harrer does teach controlling the braking force and calculating the warp degree, the combination of Watanabe, Ohashi, and Harrer does not teach adjust a slip amount threshold based on the selected in-use control mode; and control driving torques applied to said drive wheels in accordance with said in-use control mode, by decreasing one of said driving torques applied to said drive wheel whose slip amount is larger than said adjusted slip amount threshold. 
However, in the same field of endeavor, Reynolds does teach adjust a slip amount threshold based on the selected in-use control mode (Reynolds [0064] the wheel slip threshold may be varied in dependence on the nature of the surface on which the vehicle is travelling. For example, the wheel slip threshold may be adjusted by user input of a selector device for selecting an appropriate surface characteristic, such as icy, wet or off-road (modes)); and 
control driving torques applied to said drive wheels in accordance with said in-use control mode, by decreasing one of said driving torques applied to said drive wheel whose slip amount is larger than said adjusted slip amount threshold (Reynolds [0021] wheel slip values are calculated based on one or more measured parameters, and the wheel sleep is compared with a predetermined wheel slip threshold, and if the value exceeds the threshold then the torque applied to the vehicle wheels is reduced (decreased)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Watanabe’s invention of determining the vehicle control height and surface warp degree by adjusting the slip amount threshold based on selected mode by decreasing the driving torque when slip amount exceeds the threshold, as taught by Reynolds, for the purpose of providing improved control system for a vehicle to address problems associated with wheel slip and torque control (Reynolds [0007]).

Regarding claim 2, the combination of Watanabe, Ohashi, Harrer, and Reynolds teaches the running control apparatus according to claim 1, wherein, said control unit is configured to 
determine that said mode selection condition is satisfied when a second condition, in addition to said first condition, is satisfied, said second condition being a condition to be satisfied when no brake force is applied to any of said drive wheels (Watanabe [0033] second condition (second control mode) is satisfied when the inclination threshold is exceeded multiple times within a predetermined time period or a predetermined travel distance, which means the brake force is not being applied since the vehicle is traveling).
Regarding claim 4, the combination of Watanabe, Ohashi, Harrer, and Reynolds teaches the running control apparatus according to claim 1 wherein, said control unit is configured to: 
obtain a speed of said vehicle (Watanabe [0033] the wheel speed and acceleration sensors can detect the state of the vehicle); 
obtain a road surface inclination of a road surface on which said vehicle is running (Watanabe [0033] the inclination is detected and used to determine the road surface (on/off-road)); and 
determine said in-use control mode further based on said speed of said vehicle and said road surface inclination, when said mode selection condition is determined to be satisfied (Watanabe [0033] the control mode is selected based on the inclination amount, wherein the mode changes if the threshold is exceeded. The wheel speed sensors are used to detect the state of the vehicle, wherein wheel speed would determine the vehicle speed).  

Claims 5 and 6 are rejected under the same rationale as claim 4. 

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Ohashi, further in view of Harrer, further in view of Reynolds, further in view of Meyers et al. (U.S Patent Publication No. 2006/0074530; hereinafter “Meyers”). 

Regarding claim 3, the combination of Watanabe, Ohashi, Harrer, and Reynolds teaches the running control apparatus according to claim 2, wherein, said control unit is configured to: 
obtain each of said slip amounts of said drive wheels (Watanabe [0041] the wheel speed of each wheel is detected to determine whether the vehicle is in the slipping state or not) by, inferring a driving force applied to each of said drive wheels based on a torque generated by a driving source of said vehicle,
obtaining a reference wheel speed of each of said drive wheels based on said inferred driving force (Watanabe [0041] the reference wheel speed is used to determine the slip amount. The wheel speed sensors detect the speed of the wheels and detects the difference in the speed in each wheels); and 
obtaining each one of said slip amounts of a certain drive wheel based on said reference wheel speed of said certain drive wheel and an actual wheel speed of said certain drive wheel (Watanabe [0041] the reference wheel speed is used to determine the slip amount. The wheel sensors detect the wheel speed of the vehicle and determine if the speed is greater than when the wheels are not slipping to determine the slipping state of the vehicle).
	Yet, Watanabe does not teach wherein when the control unit is configured to obtain each of said slip amounts of said drive wheels, it is done by inferring a driving force applied to each of said drive wheels based on a torque generated by a driving source of said vehicle, and 
determine that said mode selection condition is satisfied when a third condition, in addition to said first condition and said second condition, is satisfied, said third condition being a condition to be satisfied when said vehicle is running straight.  
However, in the same field of endeavor, Meyers does teach inferring a driving force applied to each of said drive wheels based on a torque generated by a driving source of said vehicle (Meyers [0075] it is determined if the wheel is lifted or not (which would determine the control mode, because wheels would typically not be lifted on a flat/smooth terrain), wherein the amount of torque applied to the wheels will vary (controlled)), and 
determine that said mode selection condition is satisfied when a third condition, in addition to said first condition and said second condition, is satisfied, said third condition being a condition to be satisfied when said vehicle is running straight (Meyers [0073] it is determined if the vehicle is straight driving, and if so, no additional control action is taken, such as differential limiting torque or braking force, which takes place in other control modes).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combination of Watanabe, Ohashi, Harrer, Reynolds, and Meyers invention of vehicle control system by checking if the condition is satisfied when the vehicle is running straight, as taught by Meyers, for the purpose of roll stability control (Meyers [0001]). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Ohashi, further in view of Harrer, further in view of Reynolds, further in view of Suzuki (U.S Patent Publication No. 2015/0284005), further in view of Fairgrieve et al. (U.S Patent Publication No. 2015/0203124; hereinafter “Fairgrieve”). 

Regarding claim 7, the combination of Watanabe, Ohashi, Harrer, and Reynolds teach the running control apparatus according to claim 1. Yet, the combination of Watanabe, Ohashi, Harrer, and Reynolds does not teach wherein, said control unit is configured to: 
control said driving torques applied to said drive wheels in accordance with said in-use control mode, by, when at least one of said slip amounts of said drive wheels is larger than the adjusted slip amount threshold which varies depending on said in-use control mode, decreasing one of said driving torques applied to said drive wheel whose slip amount is larger than the adjusted slip amount threshold in such a manner that said slip amount larger than the adjusted slip amount threshold becomes equal to or smaller than the adjusted slip amount threshold; and 
select, as said in-use control mode, one of said control modes, by, when determining said mode selection condition is unsatisfied, automatically selecting, as said in-use control mode, one particular control mode of said control modes regardless of any one of said road surface warp degree and said slip amounts, said one particular control mode having the smallest slip amount threshold among said control modes. 
 However, in the same field of endeavor, Suzuki does teach wherein, said control unit is configured to: 
control said driving torques applied to said drive wheels in accordance with said in-use control mode, by, when at least one of said slip amounts of said drive wheels is larger than the adjusted slip amount threshold which varies depending on said in-use control mode, decreasing one of said driving torques applied to said drive wheel whose slip amount is larger than the adjusted slip amount threshold in such a manner that said slip amount larger than the adjusted slip amount threshold becomes equal to or smaller than the adjusted slip amount threshold (Suzuki [0041] the slip state detection detects if the slip is greater than the threshold, and when it is determined that the motor rotation speed is greater than the threshold, the number of revolutions of the wheel is reduced to intervene during the slip state). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combination of Watanabe, Ohashi, Harrer, and Reynolds’ vehicle control system by controlling the drive torques applied to the wheels in accordance to the slip amount, as taught by Suzuki, for the purpose of effectively suppressing the drive slip (Suzuki [0004]) 
Yet, the combination of Watanabe, Ohashi, Harrer, Reynolds, and Suzuki does not teach selecting, as said in-use control mode, one of said control modes, by, when determining said mode selection condition is unsatisfied, automatically selecting, as said in-use control mode, one particular control mode of said control modes regardless of any one of said road surface warp degree and said slip amounts, said one particular control mode having the smallest slip amount threshold among said control modes (Suzuki [0033-0034] the system may operate in the adjusted default mode that is selected regardless of the mode of operation of the system. The mode may assume a familiar mode). 
However, in the same field of endeavor, Fairgrieve does teach selecting, as said in-use control mode, one of said control modes, by, when determining said mode selection condition is unsatisfied, automatically selecting, as said in-use control mode, one particular control mode of said control modes regardless of any one of said road surface warp degree and said slip amounts, said one particular control mode having the smallest slip amount threshold among said control modes (Fairgrieve [0033-0034] the system may operate in the adjusted default mode that is selected regardless of the mode of operation of the system; [0085-0086] the automatic mode is selected to be the most appropriate subsystem control mode, most suitable for the terrain that the vehicle is travelling in, [0091] based on the terrain indicator signals calculated by the estimator module and the road surface roughness module, which would inherently pick the mode with the smallest amount of slip). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Watanabe, Ohashi, Harrer, and Reynolds’ vehicle control system by automatically selecting a particular control mode, as taught by Fairgrieve, for the purpose of providing an improved control system for a vehicle operable in different configurations (Fairgrieve [0003]). 

Claims 8, 9, 10, 11, and 12 are rejected under the same rationale as claim 7. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kim (U.S Patent Publication No. 2014/0244083) teaches a system and method for requesting torque in automatic cruise control system based on the calculated vehicle speed and the inclination angle of the road. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 3665                                                                                         

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665